O’Brien, J.
I concur in the result. The opinion states that “it would appear that the learned judge considered that the plaintiff was entitled to recover some part of the commissions, although the jury might find that he was not entitled to the salary, and that the contract was severable. In this he may not have been mistaken.” I think this view of the relations of the parties growing out of the contract was erroneous, and led to the error inte which tlje jury fell by assuming that they had a right to sever the contract, which in its nature was entire, and as to part find for plaintiff, and, with regard to the balance, for the defendant. A reading of the contract will show that it provided for the payment of $25 a week, and 25 per cent, oh all advertisements secured for “Chatter,” in consideration of plaintiff’s devoting his entire time to securing advertisements for “Chatter,” and rendering such other assistance as should be mutually agreed upon. There can be no doubt, upon a consideration of the language of the agreement, that it constituted but one and an entire contract between the parties; and this was the view taken by the plaintiff, who placed his right to recover the entire amount due him for the salary for the unexpired period, together with the percentage on advertisements which had been received, upon the claim that his discharge *753was unjustifiable. The amount to be performed by the plaintiff, and the consideration to be paid by the defendant, were made certain and fixed; and no question of apportionment could arise, except in a case where the contract is susceptible of a construction that it is not to be considered as single and entire. It has been repeatedly held that, when parties make a contract which is not apportionable, no part of the consideration can be recovered in an action on the contract until the whole of that for which the consideration was to be paid has been performed. We think, therefore, that the conclusion reached by Mr. Justice Patterson was correct, for the reason, stated in appellant’s brief, “that the plaintiff could not maintain an action on this contract to recover a part of the consideration agreed to be paid for full performance, and that such an action can be supported only when there are separate contracts, and each the subject of a separate action, or where in one contract there is such a separation into parts as to give a distinct right of action for each distinct portion.”
Van Brunt, P. J. I do not think that the above question arose, as the parties seem to have conceded that there might be a right to these commissions without there being any valid claim for salary. I concur in the result.'